PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/469,771
Filing Date: 14 Jun 2019
Appellant(s): KUKA Deutschland GmbH



__________________
David W. Dorton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 13-23 and 26-30 under 35 USC 103 as being unpatentable over Ueberle et al. (US 2015/0057799) in view of Kornprobst (US 10,218,174).
The rejection of claims 24 and 25 under 35 USC 103 as being unpatentable over Ueberle et al. (US 2015/0057799) in view of Kornprobst (US 10,218,174) in further view of Muneto (US 2018/0311836).

(2) Response to Argument
Appellant argues on page 7 of the Brief that Kornprobst “fails to determine a threshold value based on a deviation between an actual value and a reference value”. In the previous sentence, Appellant argues that Kornprobst “merely determines an upper limit value 242 for the next period of movement by adding a fixed delta value to the preceding measured value at each time interval (t).” The Examiner notes that this characterization of Kornprobst’s teachings meets the claim limitations (see Fig. 2a of Kornprobst, annotated as “Workcycle 1”) as explained below.

    PNG
    media_image2.png
    329
    536
    media_image2.png
    Greyscale

In the above Figure 2a (Workcycle 1, Annotated by the Examiner), the Examiner notes that Reference line 241 is a previously measured value from the most recent workcycle (i.e. “Workcycle 0”) and is updated each new workcycle with a newly measured value, 243 (see Kornprobst column 6, line 16-44). 
The Examiner further notes that the measured value 243 is itself a deviation from the reference 241. Therefore, in the next workcycle, when the reference line 241 is updated (i.e. replaced with the measured line 243) and the new threshold (limit value) 242’ is determined by adding the set delta to the reference line (now 241’), this threshold value is “ascertained as a function of at least one preceding deviation between the actual value and the reference value” as recited in the claim (see Kornprobst column 6, line 49- column 7, line 16). See Annotated Fig. 2a below representing the next workcycle:



    PNG
    media_image3.png
    310
    451
    media_image3.png
    Greyscale

	In the above annotated Figure, the Examiner has added new threshold 242’ for illustration purposes to indicate the limit value for a next workcycle (“Workcycle 2”) following the workcycle illustrated in original Fig. 2a of Kornprobst. In this case, previous measured value 243 becomes the new reference value (labeled 241’) and the delta is added to that reference value to form the new limit value (242’) (see Kornprobst column 6, lines 16-34). The Examiner notes that measured value 243 comprises any deviations measured from the previous reference 241, and may therefore be considered that measured value 243 represents a deviation between the measured actual value and the reference value 241.
	The Examiner further notes that in original Figure 2a of Kornprobst, reference line 241 is a previously measured value, different from, and comprising deviations from a previous reference value. The Examiner notes that even if the deviation for a particular cycle were zero, the logic applies. From Kornprobst column 6, lines 56-61: 
“The curve 241 shown in FIG. 2a corresponds to the torque measured during a preceding period, which acts on the movable component. For the following explanations, it is assumed that this profile of the measured variables was below a limit value being characteristic of the preceding period and, thus, no collision was detected.”

    PNG
    media_image4.png
    319
    465
    media_image4.png
    Greyscale

	Under an alternate interpretation, as noted in the “Workcycle 2” Figure above, and the Fig. 2a as annotated by Appellant on page 8 of the Brief, the newly determined threshold (242’) may be represented by the expression:
242’= 241 (previous reference) + “Deviation” (243 minus 241, the deviation between the actual value and the reference value) + “delta”

Clearly, based on this interpretation, the threshold is “ascertained as a function of at least one preceding deviation  between the actual value and the reference value” (“Deviation” above).
	On page 8 of the Brief, Appellant argues a narrower interpretation of the claim limitation than what is recited in the claim. Appellant argues “This difference [“Deviation” as annotated by Appellant] would need to be added to the just measured curve 243 to set the threshold for the next period of movement”. This language is not recited in the claim.
	The Examiner notes that the instant claim language “wherein the threshold value is ascertained as a function of at least one preceding deviation between the actual value and the reference value” does not specify the “function” or the relationship used to determine the threshold. The claim language merely establishes that the threshold value is set based on a preceding deviation, in some way. Based on this framing of the issue, Kornprobst does not add the deviation to the measured curve 243, but instead adds the deviation to reference 241 to set the threshold.  This clearly meets the limitation of setting the threshold “as a function” of the deviation.
On page 9 of the Brief, Appellant appears to argue an alleged distinction between the instant invention and the teachings of Kornprobst with respect to a fixed vs. variable “delta”. The Examiner notes that no such distinction is present in the claims. 
Kornprobst similarly teaches continuously updating the threshold value based on a measured value (see column 6, line 2-44) as Appellant argues is the cited advantage of the instant invention on page 9 of the Brief. The apparent distinction of varying the “delta” to achieve the updated threshold, as in the instant invention, compared to varying the reference value, as taught by Kornprobst to achieve the same result is not recited in the claim language. 


Regarding independent claim 28, no new arguments are presented, therefore the above rationale applies.
Regarding dependent claims 14-23, 26, 27, and 29, no new arguments are presented, therefore the above rationale applies.
Regarding dependent claims 24 and 25 no new arguments are presented, therefore the above rationale applies.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ryan Rink/Primary Examiner, Art Unit 3664                       
                                                                                                                                                                                 Conferees:

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664       

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.